FILED
                            NOT FOR PUBLICATION                             OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LOVELL S. BROWN,                                 No. 09-16162

               Petitioner - Appellant,           D.C. No. 2:07-cv-01474-MCE

  v.
                                                 MEMORANDUM *
B. CURRY, Warden and ATTORNEY
GENERAL,

               Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       California state prisoner Lovell S. Brown appeals from the district court’s

dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As the district court determined, the statute of limitations was triggered on

the date Brown’s conviction became final because Brown knew or could have

known the factual predicate of his claims by that time. See 28 U.S.C. § 2244(d)(1).

Because Brown waited over three years from that date to file his federal petition,

his claims are time-barred. See id. His state habeas petitions, which were filed

after the expiration of the statute of limitations and denied as untimely, did not toll

the statute. See 28 U.S.C. § 2244(d)(2); Jiminez v. Rice, 276 F.3d 478, 482 (9th

Cir. 2001) (federal petition is time-barred where state habeas petition is first filed

after expiration of the statute); Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005) (a

petition deemed untimely by the state court is not “properly filed” so as to entitle a

petitioner to statutory tolling). Moreover, Brown has not made a credible showing

of actual innocence sufficient to allow review of his time-barred claims. See Lee v.

Lampert, No. 09-35276, 2011 WL 3275947, at *2, *13 (9th Cir. Aug. 2, 2011).

      We are in receipt of Brown’s letter, dated September 21, 2011. Nothing in

the letter affects the timeliness of Brown’s petition. Furthermore, state law

sentencing errors, if any, are not cognizable on habeas review. See Miller v.

Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989).

      Counsel’s motion to withdraw is granted.

      AFFIRMED.


                                            2                                    09-16162